Name: Commission Regulation (EEC) No 2043/81 of 20 July 1981 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/32 Official Journal of the European Communities 21 . 7 . 81 COMMISSION REGULATION (EEC) No 2043/81 of 20 July 1981 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds be adjusted on the basis of the coefficients of equiva ­ lents shown in the Annex ; Whereas the qualities of colza and rape seed and sunflower seed delivered by the major producing third countries present certain differences in relation to the quality used to determine the current coefficients of equivalence for seed imported from these countries ; whereas coefficients of equivalence should be fixed which take the new situation into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seed and fixing the frontier crossing point (3 ), as amended by Regulation (EEC) No 2917/80 (4), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 225/ 67/EEC (5 ) as last amended by Regulation (EEC) No 1744/80 (6), determined the processing costs for colza, rape and sunflower seeds to be taken into considera ­ tion in applying Articles 2 and 6 of Regulation No 1 1 5/67/EEC ; whereas, since those costs have subsequently increased, the amounts fixed by Articles 5 and 8 of Regulation No 225/67/EEC should be correspondingly amended ; Whereas Article 3 of Commission Regulation No 225/67/EEC provides that where the offers and quota ­ tions used relate to a quality other than the standard quality for which the target price was fixed , they shall HAS ADOPTED THIS REGULATION : Article 1 Regulation No 225/67/EEC is hereby amended as follows : 1 . In Article 5, '3-4 ECU in paragraph (a) and '4-0 ECU' in paragraph (b) are replaced by '3-9 ECU' and '4-6 ECU' respectively. 2 . In the first indent of Article 8 ( 1 ) , '3-4 ECU' and '4-0 ECU' are replaced by '3-9 ECU' and '4-6 ECU' respectively. 3 . In the third indent of Article 8 , the amount '2-6 ECU' is replaced by the amount '3-0 ECU'. 4 . The table set out in the Annex is replaced by the following : (ECU/ 100 kg) Coefficient of equivalence Amount to be deducted from the price Amount to be added to the price A. Colza and rape seed :  from Canada 0-677  from other non-member coun ­ tries 0-597 B. Sunflower seed 0-282 (!) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 360 31 . 12 . 1980, p . 16 . (3 ) OJ No 111 10 . 6 . 1967, p . 2196/67. ( «) OJ No L 304, 13 . 11 . 1980, p . 3 . (5 ) OJ No 136, 30 . 6 . 1967, p. 2919/67. ( 6) OJ No L 171 , 4 . 7 . 1980 , p . 12. 21 . 7 . 81 Official Journal of the European Communities No L 200/33 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1981 . For the Commission The President Gaston THORN